Citation Nr: 0311448	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  02-02 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease and spondylosis of the lumbar spine, to include as 
secondary to his service-connected degenerative joint 
disease, left knee.  

2.  Entitlement to a higher initial rating for degenerative 
joint disease, left knee, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from June 1956 until June 
1960.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a June 2001 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Atlanta, Georgia, which denied the benefits sought on 
appeal.

The issue of entitlement to a higher initial rating for 
degenerative joint disease, left knee, is addressed in the 
REMAND, following the ORDER in this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The competent medical evidence shows the veteran's 
currently diagnosed degenerative disc disease and spondylosis 
of the lumbar spine to be causally related to the veteran's 
service-connected degenerative joint disease, left knee.  


CONCLUSION OF LAW

Degenerative disc disease and spondylosis of the lumbar spine 
is proximately due to or the result of the veteran's service-
connected degenerative joint disease, left knee.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2002); 67 
Fed. Reg. 67792-677793 (Nov. 7, 2002) (to be codified in 
pertinent part at 38 C.F.R. § 3.307).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision, statement of the case, and supplemental 
statement of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
A March 2001 letter apprised the veteran of the information 
and evidence he needed to submit to substantiate his service 
connection claim, as well as VA's development assistance.  
Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have been 
satisfied in this case and that no further notice is 
required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports are of record, as well as private and 
VA post service clinical reports.  Also of record is a VA 
examination report.  Finally, transcripts of the veteran's 
personal hearings before the RO in March 2002 and before the 
Undersigned in December 2002 are associated with the claims 
file.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

Service connection, in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumptive service connection

Where a veteran served 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. § 
3.309 (2002); 67 Fed. Reg. 67792-677793 (Nov. 7, 2002) (to be 
codified in pertinent part at 38 C.F.R. § 3.307).

Factual background

At the time of his enlistment examination in June 1956, the 
veteran had no spine abnormalities.  His report of medical 
history indicated that he had worn a back brace in the past, 
but no specific spinal injury was noted.  

The service medical records revealed that the veteran fell in 
January 1957 and had suffered severe backache.  Lumbar spinal 
pain was noted upon objective examination.  Further 
complaints of back pain were made in September 1957.  The 
veteran described his pain as a dull ache.  

Further review of the service medical records reveals that in 
January 1958, the veteran bent over to pick up a pencil and 
felt something slip in his back.  X-rays of the spine 
obtained in February 1958 were normal.  

Pain tenderness and spasm were noted in a June 1958 treatment 
report.  Recurrent back pain was again noted in September 
1958, February 1960 and March 1960.  Upon physical 
examination in March 1960, the veteran's back was found to be 
normal.  

The veteran's separation examination was conducted in May 
1960.  His back was normal at that time.  The examiner noted 
that full lumbar range of motion was observed.  No deformity 
or muscle spasm was detected.  

Following service, VA outpatient treatment reports reveal 
complaints of back pain beginning in January 2000.  At that 
time, x-rays revealed lumbar spondylosis affecting the spine 
at L2-L3 and L4-L5.  There was Grade 1 retrolisthesis of L4 
over L5.  Also in January 2000 a diagnosis of degenerative 
joint disease of the spine was noted.  

A June 2000 treatment report reflected back complaints times 
2 years.  Right anterior thigh numbness was also reported by 
the veteran.  Degenerative disc disease was the diagnosis.  

A July 2000 treatment report demonstrated low back pain of 2 
years duration.  Objectively, L4-S1 was tender at the 
midline.  Right thigh pain was noted with extension and right 
lateral bending.  The treatment report noted the results of 
an MRI performed in February 2000.  Such testing showed 
degenerative disc disease at L4-5 and L4-5 foraminal 
stenosis.  

An August 2000 treatment report revealed complaints of 
constant back pain, times 2 years.  He also stated that his 
back pain radiated down his right leg.  

The veteran was examined by VA in April 2001.  He complained 
of pain, weakness, fatigue and stiffness in his lower back.  
He described the pain to be constant in nature, shooting down 
his right leg causing numbness.  He reported use of pain 
medications and muscle relaxants, neither of which had any 
noticeable effect.  The veteran was noted to have a minimal 
left-sided limp, though his posture was normal.  Upon 
examination of the lumbar spine, there was no muscle spasm, 
weakness or tenderness.  There was pain on motion.  X-rays 
revealed degenerative disc disease of L4-5 and lumbar 
spondylosis.  The examiner noted that the veteran had 
strained his back in service, but did not articulate an 
opinion as to whether the veteran's current lumbar 
symptomatology was causally related to that injury.  The 
examiner did express his belief that the veteran's knee, foot 
and back disorders were all separate pathologies.  

A February 2002 letter from G.B.H., D.C. of the Spine Care 
Chiropractic Center indicated that the veteran had been 
treated at that facility since January 1995 for low back 
syndrome, as well as for other conditions.  

A March 2002 letter from C.L.C. of the Chiro Plus 
Chiropractic Centers reported that the veteran had been 
treated for a low back condition from 1983 to 1993.  In that 
letter it was stated that the veteran had a previous left 
knee injury, and that on occasion the leg would buckle and he 
would fall.  The left knee injury also caused the veteran to 
favor his left side, thus causing chronic low back pain.  

A March 2002 VA outpatient treatment report noted that the 
veteran's left knee gave out on occasion, causing the veteran 
to fall.  

Also in March 2002, the veteran testified at a personal 
hearing before the RO.  He stated that during service he 
slipped on ice and injured his back and his left knee.  It 
was contended that the veteran's back condition has worsened 
as a result of falls that occur when his service-connected 
left knee locked up.  The veteran also contended that his 
left knee disability caused him to favor his left side.  He 
believed that such body mechanics were responsible for his 
continued back problems.  He added that his back pain 
worsened considerably after he fell at work in 1998.  The 
fall was precipitated by his knee giving out.  

The veteran's wife also provided testimony at the March 2002 
hearing.  She reported that the veteran had endured back pain 
for years.  

In December 2002 the veteran offered testimony before the 
undersigned.  He stated that he wore a back brace.  He 
reported that he had chronic back problems through the years, 
which had progressively worsened.  He attributed such 
problems to his in-service back injury and also to his in-
service left knee injury, which led to falls. 

Analysis

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3) (as 
amended by 67 Fed. Reg. 67792-677793 (Nov. 7, 2002)).  As the 
evidence of record fails to establish any clinical 
manifestations of degenerative disease of the lumbar spine 
within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of service 
connection on a nonpresumptive basis.  
In essence, the veteran is claiming that his degenerative 
disc disease and spondylosis of the lumbar spine is secondary 
to his degenerative joint disease, left knee.  To 
successfully establish this claim, the evidence of record 
must contain a competent medical opinion of etiology stating 
that it is at least as likely as not that the veteran's 
degenerative disc disease and spondylosis of the lumbar spine 
is attributable to his service-connected left knee 
disability.  Here, such an opinion exists, in the form of a 
March 2002 treatment report written by C.L.C.  Moreover, that 
physician had treated the veteran for a decade, giving her 
familiarity with the veteran's lumbar complaints and thus 
enhancing the probative value of the opinion.  

The Board notes that the VA examiner in April 2001 reached a 
contrary opinion, finding that the veteran's knee and back 
disorders were separate pathologies.  However, although the 
examiner reviewed the claims file and physically examined the 
veteran, the Board is not fully persuaded by his findings.  
Upon VA examination in April 2001, the veteran was noted to 
walk with a limp, albeit a "minimal" one.  The examiner, in 
rendering his opinion did not explain the extent to which the 
body mechanics of limping could possibly affect the lumbar 
spine.  In fact, he did not offer any rationale to support 
his conclusion.  

By contrast, C.L.C.'s opinion finding a causal relationship 
between the veteran's current lumbar spine disability and his 
service-connected left knee disability is better supported by 
the record.  For instance, she based her opinion on the fact 
that the veteran's left knee instability caused him to fall 
down.  Such is verified in a March 2002 VA outpatient 
treatment report, which reflects that the left knee 
occasionally gave out, leading to falls.  Moreover, the 
veteran has repeatedly testified as to such falls.  The Board 
points out that evidentiary assertions made by a veteran are 
presumed truthful unless they are inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion. King v. Brown, 5 Vet. App. 19, 21 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Here 
there is no reason to doubt the veteran's assertions.  
Indeed, the veteran is currently assigned a 10 percent rating 
for his left knee disability, which is consistent with his 
assertions.  Moreover, the claims file is absent of any 
evidence to suggest another intervening injury causing back 
problems, it is equally reasonable to assume that such falls 
caused the lumbar disability.  Indeed, the March 1998 
occupational injury, which prompted frequent treatment from 
that point forward, was the result of the veteran's knee 
giving out.  

In conclusion, the evidence of record contains a competent 
medical opinion finding a causal relationship between the 
veteran's currently diagnosed degenerative disc disease and 
spondylosis of the lumbar spine and his service-connected 
degenerative joint disease, left knee.  A contradictory 
opinion rendered in April 2001 lacks supporting rationale, 
lessening its probative value.  Overall, the Board finds 
that, at the very least, the evidence is in equipoise and 
that a grant of service connection is therefore warranted.  
The Board notes that in reaching this conclusion, the 
preponderance of the evidence is in support of the claim, and 
the benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for degenerative disc disease and 
spondylosis of the lumbar spine is granted.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folder reveals that, pursuant to 38 
C.F.R. § 19.9(a)(2)(ii) (2002), a regulation promulgated by 
VA to implement VCAA, the Board notified the veteran and his 
representative, by letter issued in March 2003, of what 
information and medical or lay evidence, not previously 
submitted, is necessary to substantiate his claim of 
entitlement to an increased rating for degenerative joint 
disease, left knee.  The letter detailed which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  A period of 30 days was 
allotted for receipt of such additional evidence.  In 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304,  - 7305, - 7316 (Fed. Cir. May 1, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2)(ii) (2002) finding that 
such implementing regulation was inconsistent with the 
provisions of 38 U.S.C.A. § 5103(a) and (b) (West 2002) as it 
afforded less than one year for receipt of additional 
evidence.  As such, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in 38 U.S.C.A. § 5103(a) and (b) (West 2002).  

Accordingly, this case is REMANDED for the following:

The RO should take appropriate action in 
this case to comply with the notice and 
duty to assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), to include with regard 
to the one-year period for receipt of 
additional evidence.  Thereafter, if any 
benefit sought on appeal remains denied, 
the case should be returned to the Board 
for appellate consideration.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



